UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7713



JEFFERY L. MANESS,

                                            Plaintiff - Appellant,

          versus


CLERK OF COURT FOR THE NORTH CAROLINA SUPREME
COURT AND ALL SITTING JUSTICES OF THE NORTH
CAROLINA SUPREME COURT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-659-BR3)


Submitted:   February 26, 1998            Decided:   March 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffery L. Maness, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on September 25, 1997;

Appellant's notice of appeal was filed on November 25, 1997, which

is beyond the thirty-day appeal period. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2